ORDER
PER CURIAM.
Mark Edward Picou (Father) appeals from the trial court’s judgment dissolving his marriage to Terri Ann Picou (Mother) in which Mother was granted primary custody and control of the couple’s two children. Father argues in his sole point on appeal the trial court erred in granting primary custody to Mother because it is unsupported by the evidence, against the weight of the evidence, an erroneous application of the law, and an erroneous declaration of the law. Father argues the granting of primary custody to Mother is not in the children’s best interest. We affirm.
We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).
The motion to strike Appellant’s brief that was taken with this case is denied.